Federated Bond Fund A Portfolio of Federated Investment Series Funds, Inc. STATEMENT OF ADDITIONAL INFORMATION &ltR> JANUARY 31, 2009 (revised, February 24, CLASS A SHARES CLASS B SHARES CLASS C SHARES CLASS F SHARES INSTITUTIONAL SHARES &ltR> This Statement of Additional Information (SAI) is not a prospectus. Read this SAI in conjunction with the prospectuses for Federated Bond Fund Class A Shares, Class B Shares, Class C Shares, Class F Shares and Institutional Shares (Fund), dated January 31, 2009 (revised, February 24, 2009). This SAI incorporates by reference the Fund’s Annual Report. Obtain the prospectuses or the Annual Report without charge by calling 1-800-341-7400. CONTENTS How is the Fund Organized? 2 Securities in Which the Fund Invests 2 Investment Risks 12 Investment Objective (and Policies) and Investment Limitations 16 What Do Shares Cost? 16 How is the Fund Sold? 20 Purchases In-Kind 15 Subaccounting Services 21 Redemption in Kind 22 Account and Share Information 22 Tax Information 23 Who Manages and Provides Services to the Fund? 24 How Does the Fund Measure Performance? 36 Financial Information 38 Investment Ratings 38 Addresses 42 Appendix 43 Federated Bond Fund Federated
